Citation Nr: 0818224	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus, to include 
consideration as to whether an extraschedular disability 
rating is warranted.  

2.  Entitlement to a compensable disability rating for 
diabetic peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a compensable disability rating for 
diabetic peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2005 the Board rendered a decision on the veteran's 
claim.  In October 2007 the United States Court of Appeals 
for Veterans Claims (Court) took the following action.  It 
affirmed the Board's decision with respect to the disability 
ratings assigned for diabetic peripheral neuropathy of the 
right and left lower extremities.  It remanded the issue 
involving rating the veteran's service-connected type 2 
diabetes mellitus for additional development and 
adjudication.  Finally, the Court vacated and reversed the 
Board's decision with respect to the disability ratings 
assigned for diabetic peripheral neuropathy of the right and 
left upper extremity; the Court directed that a 10 percent 
disability rating be assigned for these two disabilities.  

The issues on appeal are the result of an appeal from the 
initial disability rating assigned.  Accordingly, the entire 
body of evidence is for equal consideration, and consistent 
with the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2007), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  

The issue involving the disability rating assigned for the 
veteran's service-connected diabetes mellitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Court held in October 2007 that entitlement to 10 
percent disability rating for diabetic peripheral neuropathy 
of the right upper extremity under the provisions of 38 
C.F.R. §§ 4.123, 4.124, 4.124a, and Diagnostic Codes 8715, 
8515 is established, effective August 10, 2000.

2.  The Court held in October 2007 that entitlement to 10 
percent disability rating for diabetic peripheral neuropathy 
of the left upper extremity under the provisions of 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, and Diagnostic Codes 8715, 8515 is 
established, effective August 10, 2000.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for diabetic peripheral neuropathy of the right upper 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7 4.123, 4.124, 
4.124a, and Diagnostic Codes 8715, 8515; [Redacted] v. 
Mansfield, No. 05-1959 (U.S. Vet App. October 2007)

2.  The criteria for a 10 percent rating, and not in excess 
thereof, for diabetic peripheral neuropathy of the left upper 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7 4.123, 4.124, 
4.124a, and Diagnostic Codes 8715, 8515; [Redacted] v. 
Mansfield, No. 05-1959 (U.S. Vet App. October 2007)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, a January 2002 rating decision granted 
service connection for diabetes mellitus and the associated 
peripheral neuropathy of the extremities.  Specifically, 
noncompensable (0%) disability ratings were assigned for 
diabetic peripheral neuropathy of the right and left upper 
extremity, effective August 10, 2000.  The veteran appealed 
the initial disability ratings assigned.  The Board denied 
entitlement to initial compensable disability ratings in a 
March 2005 decision.  

In October 2007 the Court in part reversed the Board's 
decision and directed that a 10 percent disability rating be 
assigned for diabetic peripheral neuropathy of the right 
upper extremity and that a 10 percent disability rating be 
assigned for diabetic peripheral neuropathy of the right 
upper extremity.  The order of the Court confers on the 
veteran, as a matter of law, the right to compliance with the 
order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 
Browder v. Brown, 5 Vet. App. 268, 270 (1993).  

Accordingly, entitlement to 10 percent disability rating for 
diabetic peripheral neuropathy of the right upper extremity 
under the provisions of 38 C.F.R. §§ 4.123, 4.124, 4.124a, 
and Diagnostic Codes 8715, 8515 is established, effective 
August 10, 2000.  Entitlement to 10 percent disability rating 
for diabetic peripheral neuropathy of the left upper 
extremity under the provisions of 38 C.F.R. §§ 4.123, 4.124, 
4.124a, and Diagnostic Codes 8715, 8515 is established, 
effective August 10, 2000.


ORDER

A 10 percent disability rating, and not in excess thereof, is 
granted for diabetic peripheral neuropathy of the right upper 
extremity, subject to the law and regulations governing the 
payment of monetary awards.  

A 10 percent disability rating, and not in excess thereof, is 
granted for diabetic peripheral neuropathy of the left upper 
extremity, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

The October 2007 Court decision remanded the issue involving 
rating the veteran's service-connected type 2 diabetes 
mellitus for additional development and adjudication.  
Specifically, the Court ordered that the Board provide 
reasons and bases with respect to why a disability rating in 
excess of 20 percent for type 2 diabetes mellitus was not 
warranted.  The Court also ordered the Board to consider 
whether an extraschedular disability rating is warranted.  
Review of the record reveals that development of additional 
medical evidence is necessary to adjudicate the issue 
remaining on appeal.  

The veteran receives treatment for his service-connected 
diabetes mellitus through the VA medical center (VAMC) 
Nashville, Tennessee and the VA outpatient clinic at 
Chattanooga, Tennessee.  No medical records subsequent to 
2004 have been obtained.  This must be done.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran has not been accorded a recent Compensation and 
Pension examination with respect to his service-connected 
diabetes mellitus.  This should be done.  The Court has also 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's medical treatment records from 
VAMC Nashville, Tennessee and the VA 
outpatient clinic at Chattanooga, 
Tennessee for the period of time from 
December 2004 to the present.  All 
records obtained should be made part of 
the record.

2.  The veteran should be accorded the 
appropriate VA examination to obtain the 
medical evidence necessary to rate his 
service-connected diabetes mellitus.  The 
report of examination should include a 
detailed account of all manifestations of 
the diabetes mellitus found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is specifically 
requested to indicate, if possible, if the 
veteran has these manifestations of 
diabetes mellitus and the date of onset of 
each:

*	Requires a restricted diet.

*	Requires oral hypoglycemic agent.

*	Requires insulin and, if so, how many 
times per day.

*	Requires regulation of activities 
(avoidance of strenuous occupational 
and recreational activities).

*	Has episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider.

*	Has other complications of diabetes 
mellitus besides peripheral 
neuropathy.

*	Has episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per year 
or weekly visits to a diabetic care 
provider.

*	Has progressive loss of weight and/or 
strength. 

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate 
the appellant's claim for a disability 
rating in excess of 20 percent for 
diabetes mellitus.  Specifically 
adjudicate whether referral for 
consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. 
§ 3.321 (2007).  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and his attorney 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


